Citation Nr: 0722791	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to a service-connected broken 
nose with deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied service connection for 
sleep apnea and a broken nose.  A February 2004 rating 
decision granted service connection for broken nose with 
deviated nasal septum.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable statutes and regulations require that VA assist a 
claimant in obtaining evidence.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2006).

In the present case, the veteran's service medical records 
reflect that he broke his nose at age 10 and underwent a 
rhinoplasty at age 19 to solve problems with breathing.  He 
again broke his nose while on active duty, in 1971.  
Treatment records dated at that time show that he had an 
obvious deformity and clinically a fracture with deviation to 
the left.  They also note that he had a bilateral septal 
deviation secondary to an old fracture.  

An April 2002 private medical report provides that the 
veteran broke his nose while on active duty, resulting in a 
deviated septum and obstructive sleep apnea.  However, this 
opinion does not address or acknowledge the veteran's pre-
service broken nose.  

The report of an August 2003 VA examination provides a 
pertinent assessment of obstructive sleep apnea and nasal 
septal deviation.  It does not address the etiology of the 
veteran's obstructive sleep apnea.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are met in 
this case. 

In light of the foregoing, this claim requires development 
concerning the etiology of the veteran's current obstructive 
sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate examiner to determine the 
nature, extent and etiology of any 
obstructive sleep disorder that may be 
present.  The claims file must be made 
available to the examiner.  Following a 
review of the relevant medical evidence 
in the claims file; the medical history 
of a pre-service broken nose, breathing 
problems and rhinoplasty; the clinical 
evaluation; and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current 
obstructive sleep apnea is causally 
related to the veteran's service-
connected broken nose and deviated 
nasal septum (that is, the in-service 
nasal fracture).


The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for 
obstructive sleep apnea, to include as 
secondary to service-connected broken 
nose, deviated nasal septum.  If the 
benefit sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



